The Industrial Commissioner has appealed from a decision of the Unemployment Insurance Appeal Board holding that claimant refused an offer of employment with good cause and was, therefore, entitled to unemployment insurance benefits. The Board reversed the decision of an Unemployment Insurance Referee who disallowed the claim. Claimant, a bookkeeper, filed a claim for unemployment insurance benefits on February 22, 1943. Her last job prior to the filing for benefits was as a bookkeeper from December, 1942, to February, 1943. Her wages were thirty dollars per week. Prior to 1942, she had been employed as a bookkeeper at twenty-five dollars per week. On February 26, 1943, claimant was referred to a job as a bookkeeper at thirty dollars per week, which she declined to accept. She stated that she would not take a position at a salary of less than forty dollars per week. The proof shows that the prevailing wages for a person of her experience was from twenty-six dollars to thirty dollars per week. On the evidence there is no basis for the Board’s finding that claimant refused the offer with good cause. Decision appealed from reversed and the decision of the referee is reinstated, without costs. Hill, P. J., Bliss, Heffenlan and Sehenck, Jj., concur.